Name: Commission Regulation (EEC) No 893/93 of 13 April 1993 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  economic analysis
 Date Published: nan

 17.4.1993 EN Official Journal of the European Communities L 93/5 COMMISSION REGULATION (EEC) NO 893/93 of 13 April 1993 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 697/93 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column I of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is appropriate that, subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information in the matter of classification of goods in the combined nomenclature issued by the customs authorities of the Member States which no longer conform to this Regulation may continue to be invoked in accordance with the provisions of Article 6 of Commission Regulation (EEC) No 3796/90 (3) by the holder thereof during a certain period if such holder has concluded a contract as referred to in points (a) or (b) of the second subparagraph of Article 14 (3) of Council Regulation (EEC) No 1715/90 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information in the matter of classification of goods in the combined nomenclature issued by the customs authorities of the Member States which no longer conform to this Regulation may continue to be invoked in accordance with the provisions of Article 6 of Regulation (EEC) No 3796/90 by the holder thereof during a period of 60 days from the date of application of this Regulation if such holder has concluded a contract referred to in points (a) or (b) of the second subparagraph of Article 14 of Regulation (EEC) No 1715/90. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1993. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 76, 30. 3. 1993, p. 12. (3) OJ No L 365, 28. 12. 1990, p. 17. (4) OJ No L 160, 26. 6. 1990, p. 1. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) 1. Single coloured knitted garment (95 % cotton, 5 % elastomeric yarn) of fancy design, with long sleeves, intended to cover the upper part of the body reaching down to just below the waist. It has a very low-cut V-neckline. The edge of the neckline is embroidered. This garment is hemmed at the bottom and at the ends of the sleeves (see photograph No 514) (1) 6106 10 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature as well as by the wording of CN codes 6106 and 6106 10 00 See also the Explanatory Notes to the combined nomenclature concerning CN code 6106 This garment is considered to be very low cut at the front because the neckline falls below an imaginary line drawn between the armpits 2. Set of two garments, comprising: (a) lightweight knitted garment (60 % cotton, 40 % polyester) with long close-fitting sleeves made from a two-colour striped fabric, intended to cover the upper part of the body reaching down to below the waist. It has a round ribbed neckline, and is hemmed at the base and at the ends of the sleeves. The base of the garment features lateral side vents of about 6 cm, each featuring two decorative buttons. The garment also has decorative embroidery at chest level (T-shirt) (see photograph No 520 A) (1); 6109 10 00 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, by note 13 to Section XI, by note 8 to Chapter 61 for the nether garment, by the texts of CN codes 6104, 610 462, 61 046 210, 6109 and 61 091 000, and by the Explanatory Notes to the Harmonized System concerning heading 6109 for the upper garment (b) knitted trousers (60 % cotton, 40 % polyester) made from a single-colour fabric, extending from the waist to the ankles, with an elasticated waist. The ends of the trouser legs have similar decorative buttons as those featured on the garment intended to cover the upper part of the body (see photograph No 520 B) (1) 61 046 210 Classification as pyjamas is excluded because the garments cannot be considered to be exclusively or mainly for use as nightwear 3. Lightweight knitted garment (65 % polyester, 35 % cotton) made from a single-colour fabric. It is intended to cover the upper part of the body reaching down to below the waist and features short sleeves and a hood with a draw string. The garment has a rounded neckline with a ribbed edge, and is hemmed at the bottom and at the ends of the sleeves (see photograph No 521) (1) 61 143 000 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature as well as by the wording of CN codes 6114 and 61 143 000 Classification of this garment as a T-shirt within CN code 6109 is excluded owning to the presence of the hood Classification within CN code 6110 is also excluded because of the absence of any means of tightening at the bottom (1) The photographs are of a purely illustrative nature